In a negligence action to recover damages for personal injuries, plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Queens County, entered April 28, 1976, which is in her favor, upon a jury verdict. Judgment reversed, on the law and as a matter of discretion, and new trial granted upon the issue of damages only, with costs to abide the event, unless within 30 days after entry of the order to be made hereon, defendants shall serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict in favor of plaintiff to $2,500, and to the entry of an amended judgment accordingly, in which event the judgment, as so increased and amended, is affirmed, without costs or disbursements. The damages awarded were inadequate to the extent indicated herein. Martuscello, J. P., Titone, Shapiro and O'Connor, JJ., concur.